On Application for a Rehearing.
Breaux, J.
We have re-examined the issues heretofore decided. Having considered the grounds urged for a rehearing, we have not found there was error in deciding the principal questions as we have in our original judgment. With reference to issues of comparatively unimportant consequence, we can only say, in answer to plaintiff’s petition for a rehearing, that an absolute right was granted by plaintiff to defendant for consideration stipulated, to entér upon plaintiff’s land in question to remove pine timber described, on conditions stipulated.
This court has not found that this right of removal is, or that it should be limited to the “logging season” words of the contract of no special meaning; referring to a season unknown here to lumbermen and others interested in timber lands. To have the right of putting an end to the right granted to remove all the timber on the land in question, after a certain time, the limitation must be expressed in language clear and precise.
The remittances as made by defendant to plaintiff, at stated times, are not found fault with on the application for a rehearing, and it seems no longer ground for argument. It i$ not referred to in plaintiff’s brief for a rehearing.
We take up for consideration that portion of the judgment which allows defendants damages in the sum of eight hundred and twelve dollars, asserted loss of profit on timber for fifteen days in April and twenty days in May at twenty-three and 20-100 dollars per day: All parties concerned agree that this amount is exclusively for tEe alleged loss of profit on the timber for thirty-five days.
*394The facts bearing on this particular point are, that plaintiff had obtained an injunction prohibiting defendants from cutting down any of the timber on any of the land described in their written agreement. This injunction stopped them from working during the short time we have before mentioned. We make no question but it would have been proper to allow for the profit defendants allege they would have made if it appeared that they have been forever kept out of the profit. This is not the case here. The injunction only had the effect of deferring the earnings of profit for a few weeks. The trees during the short delay were not cut down; their value was not lessened in any way. Immediately after the injunction had been dissolved, defendants resumed operations and earned whatever profits there were in the business. They claim specifically for profits lost and not for expenses incurred -while waiting to have the injunction dissolved.
In view of this, .they have, wé think, no right to damages on this ground. We must decline to grant judgment for profits that are not lost, but which are to be realized upon timber which has been returned to plaintiff’s possession. To the extent that pur decree heretofore allowed eight hundred and twelve dollars, it will be amended.-
With reference to the right reserved to sue plaintiff on his injunction bond, “without restriction”, we quote from plaintiff’s brief: “Whatever right defendants had was reserved and if plaintiff has any right to urge, it can be heard when suit will be brought on the bond.” We will not take up that question for decision in this case. Returning to the claim of eight hundred and twelve dollars, it was fully argued at bar. We are thoroughly convinced that it should not be allowed, and we therefore will not grant a rehearing, and we therefore make the comparatively inconsiderable amendment at this time.
It is therefore ordered, adjudged, and decreed that the judgment appealed from is amended by striking therefrom that portion allowing to • defendants the sum of eight hundred and twelve dollars and interest in damages and, as amended, the judgment is affirmed at appellee’s costs.
To the defendants and appellees are allowed the usual delays in order to permit defendants and appellees to apply for a rehearing only as relates to the said amount of “eight hundred and twelve dollars and interest” — the judgment being final in all other respects.
Judgment amended and rehearing refused except as before mentioned.
Provosty, J., takes no part.